Exhibit 10.22

 

Execution Copy

 

TIME WARNER TELECOM HOLDINGS INC.

 

$200,000,000 of 9.25 % SENIOR NOTES DUE 2014

 

and

 

$240,000,000 of SECOND PRIORITY SENIOR SECURED FLOATING RATE NOTES DUE 2011

 

PURCHASE AGREEMENT

 

February 10, 2004

 



--------------------------------------------------------------------------------

February 10, 2004

 

Lehman Brothers Inc.

Morgan Stanley & Co. Incorporated

Bear, Stearns & Co. Inc.

Wachovia Capital Markets, LLC

 

c/o Lehman Brothers Inc.

    745 Seventh Avenue

    New York, New York 10019

 

Dear Sirs and Mesdames:

 

Time Warner Telecom Holdings Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to the several purchasers named in Schedule I hereto
(the “Initial Purchasers”) (i) $200,000,000 principal amount of its Senior Notes
due 2014 (the “Unsecured Securities”) to be issued pursuant to the provisions of
an Indenture dated as of the Closing Date (as defined in Section 4 hereof) (the
“Unsecured Indenture”) among the Company, Time Warner Telecom Inc., the parent
of the Company (“TWT Inc.”), certain subsidiaries of the Company and TWT Inc.
listed in Schedule II hereto (collectively, the “Subsidiary Guarantors” and
together with TWT Inc., the “Guarantors”) and a trustee to be selected by the
Company, as Trustee (the “Trustee”), and (ii) $240,000,000 principal amount of
its Second Priority Senior Secured Floating Rate Notes due 2011 (the “Secured
Securities”, together with the Unsecured Securities, the “Securities”) to be
issued pursuant to an Indenture dated as of the Closing Date (the “Secured
Indenture” and together with the Unsecured Indenture, the “Indentures”) among
the Company, the Guarantors and the Trustee. The obligations of the Company
under the Unsecured Securities and the Unsecured Indenture will be
unconditionally guaranteed on a senior unsecured basis by the Guarantors
pursuant to the terms of the Unsecured Indenture (the “Unsecured Guarantees”).
The obligations of the Company under the Secured Securities and the Secured
Indenture will be unconditionally guaranteed on a second priority senior secured
basis by the Guarantors pursuant to the terms of the Secured Indenture (the
“Secured Guarantees and together with the Unsecured Guarantees, the
“Guarantees”).

 

The Securities will be offered without being registered under the Securities Act
of 1933, as amended (the “Securities Act”), to qualified institutional buyers in
compliance with the exemption from registration provided by Rule 144A under the
Securities Act and in offshore transactions in reliance on Regulation S under
the Securities Act (“Regulation S”).

 

The Initial Purchasers and their direct and indirect transferees will be
entitled to the benefits of a Registration Rights Agreement dated the Closing
Date among the Company, the Guarantors and the Initial Purchasers (the
“Registration Rights Agreement”).

 

In connection with the sale of the Securities, the Company and the Guarantors
have prepared a preliminary offering memorandum (the “Preliminary Memorandum”)
and will prepare a final offering memorandum (the “Final Memorandum” and, with
the Preliminary Memorandum, each a “Memorandum”) including or incorporating by
reference descriptions of

 

-2-



--------------------------------------------------------------------------------

the terms of the Securities, the terms of the offerings and a description of the
Company and the Guarantors. As used herein, the term “Memorandum” shall include
in each case the documents incorporated by reference therein. The terms
“supplement”, “amendment” and “amend” as used herein with respect to a
Memorandum shall include all documents deemed to be incorporated by reference in
the Preliminary Memorandum or Final Memorandum that are filed subsequent to the
date of such Memorandum with the Securities and Exchange Commission (the
“Commission”) pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 

Pursuant to the Security Agreement to be dated as of the Closing Date (the
“Security Agreement” and together with any mortgages, deeds of trust, pledge
agreements, collateral assignments, security agreements, fiduciary transfers,
debentures or other instruments or agreements evidencing or creating any
security interests in favor of the Collateral Agent (as defined below) for the
benefit of the holders of the Secured Securities (the “Second Lien Creditors”)
in all or any portion of the Collateral, in each case, as amended, amended and
restated, extended, renewed, supplemented or otherwise modified from time to
time, in accordance with the terms thereof, the “Security Documents”) among the
Company, the Guarantors, the Trustee (in such capacity, the “Collateral Agent”)
and the other parties thereto, the Secured Securities are to be secured by a
valid and enforceable perfected second-priority security interest (subject to
certain permitted liens and exceptions) in the property so described in the
Security Agreement (the “Collateral”). On the Closing Date, the Trustee under
the Secured Indenture will enter into an Intercreditor Agreement with a
collateral agent under the Company’s new credit facility with respect to the
collateral securing such new credit facility (the “Intercreditor Agreement”).

 

1. Representations and Warranties. Each of the Company and the Guarantors,
jointly and severally, represents and warrants to, and agrees with, you that:

 

(a) (i) Each document, if any, filed or to be filed pursuant to the Exchange Act
and incorporated by reference in either Memorandum complied or will comply when
so filed in all material respects with the Exchange Act and the applicable rules
and regulations of the Commission thereunder and (ii) the Preliminary Memorandum
does not contain and the Final Memorandum, in the form used by the Initial
Purchasers to confirm sales and on the Closing Date, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, except that the representations and warranties set forth
in this paragraph do not apply to statements or omissions in either Memorandum
based upon information relating to any Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through you expressly for use
therein.

 

(b) Each of the Company and TWT Inc. has been duly incorporated, is validly
existing as a corporation in good standing under the laws of the jurisdiction of
its incorporation, has the corporate power and authority to own its property and
to conduct its business as described in each Memorandum and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the

 

-3-



--------------------------------------------------------------------------------

failure to be so qualified or be in good standing would not have a material
adverse effect on TWT Inc. and its subsidiaries, taken as a whole. For the
purpose of this Agreement, the term “subsidiary” refers to all direct and
indirect subsidiaries.

 

(c) Each subsidiary of TWT Inc. (other than the Company) has been duly
incorporated or, in the case of partnerships or limited liability companies,
duly organized, is validly existing as a corporation, a partnership or a limited
liability company, as the case may be, in good standing under the laws of the
jurisdiction of its incorporation or organization, has the corporate power or
power as a partnership or limited liability company, as applicable and authority
to own its property and to conduct its business as described in each Memorandum
and is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except to the extent that the failure to
be so qualified or be in good standing would not have a material adverse effect
on TWT Inc. and its subsidiaries, taken as a whole; all of the issued shares of
capital stock of each subsidiary of TWT Inc. that is a corporation have been
duly and validly authorized and issued, are fully paid and non-assessable and
are owned directly or indirectly by TWT Inc. and the Company, free and clear of
any security, interest, mortgage, pledge, lien, encumbrance or claim
(collectively, “Liens”), except for security interests granted pursuant to the
Security Documents and the Liens expressly permitted under the Indentures
(“Permitted Liens”), and all of the partnership interests and membership
interests in each subsidiary of TWT Inc. that is a partnership or a limited
liability company, as the case may be, are owned directly or indirectly by TWT
Inc. and the Company, free and clear of all Liens, except for Permitted Liens.

 

(d) This Agreement has been duly authorized, executed and delivered by the
Company and the Guarantors.

 

(e) The Secured Securities and the Unsecured Securities have been duly
authorized by the Company and, when executed and authenticated in accordance
with the provisions of the Secured Indenture and the Unsecured Indenture (as the
case may be) and delivered to and paid for by the Initial Purchasers in
accordance with the terms of this Agreement, will be valid and binding
obligations of the Company, enforceable in accordance with their terms, subject
to applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and general principles of equity, and will be entitled to the benefits
of the Secured Indenture and the Unsecured Indenture (as the case may be) and
the Registration Rights Agreement.

 

(f) The Secured Guarantees and the Unsecured Guarantees have been duly
authorized by each of the Guarantors and, when executed and delivered by each
Guarantor, will be valid and binding obligations of such Guarantor, enforceable
in accordance with their terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and general principles of
equity, and will be entitled to the benefits of the Secured Indenture and the
Unsecured Indenture (as the case may be) and the Registration Rights Agreement.

 

-4-



--------------------------------------------------------------------------------

(g) Each of the Secured Indenture and the Unsecured Indenture has been duly
authorized and, when executed and delivered by the Company and each Guarantor,
will be a valid and binding agreement of the Company and each Guarantor,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and general
principles of equity.

 

(h) Each of the Registration Rights Agreement and the Security Documents has
been duly authorized and, when executed and delivered by the Company and each
Guarantor, will be a valid and binding agreement of the Company and each
Guarantor, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
general principles of equity and except as rights to indemnification and
contribution under the Registration Rights Agreement may be limited under
applicable law.

 

(i) (i) The Security Documents, upon their execution and delivery by the Company
and each of the Guarantors, will create a valid and enforceable security
interest in the Collateral in favor of the Collateral Agent for the benefit of
the Second Lien Creditors and (ii) all material agreements which are part of the
Collateral and to which the Company or any Guarantor is a party or by which it
is bound are valid, binding and enforceable against the Company or such
Guarantor and, to the Company’s or such Guarantor’s knowledge, are valid and
binding and enforceable against the other party or parties thereto, have not
been amended, amended and restated, supplemented or otherwise modified, and are
in full force and effect, except, in each case, as the enforceability thereof
may be limited by applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and by equitable principles of general
applicability.

 

(j) The Company and the Guarantors own the Collateral, free and clear of any
Liens, other than Permitted Liens.

 

(k) Upon their execution and delivery by the Company and each Guarantor, the
Security Documents will create a valid security interest in the Collateral in
favor of the Collateral Agent for the benefit of the Second Lien Creditors. Upon
the filing of UCC-1 financing statements in the offices of the Secretary of
State of the State of Delaware against the Company and each Guarantor covering
the Collateral owned by each, all filings necessary to perfect a security
interest in the Collateral (to the extent a security interest in the Collateral
is capable of being perfected by filing) under the Uniform Commercial Code will
have been duly made. Security interests in certain of the Collateral can only be
perfected by “control” (as such term is defined in the Uniform Commercial Code)
and the Collateral Agent’s security interest in such Collateral will only be
perfected if the Collateral Agent has control of such Collateral. Security
interests in certain of the Collateral may be perfected either by filing or by
control. While the Collateral Agent’s security interest in such Collateral may
be perfected by filing or by control, a superior priority may be afforded to a
security interest in such Collateral perfected by control. The Company and the
Guarantors have taken, or with respect to those Subsidiary Guarantors for which
regulatory approval is required in connection with their obligations under the
transactions contemplated by this Agreement (in each case

 

-5-



--------------------------------------------------------------------------------

pursuant to the terms of the Secured Indenture) will as soon as practicable take
upon receiving such regulatory approvals, all necessary action under the Uniform
Commercial Code to provide control over all Collateral which must be perfected
by control or which enjoys a superior priority if perfected by control as
opposed to perfection by filing, subject in each case to certain control rights
of holders of Liens given superior priority to the Liens of the Second Lien
Creditors by the terms of the Indenture and the Intercreditor Agreement. The
Company and each Guarantor, subject to the limitations expressed in this
paragraph (k), have taken all necessary steps under the Uniform Commercial Code
to provide the Collateral Agent with a perfected second priority lien in and to
the Collateral (subject to no Liens other than Permitted Liens).

 

(l) (i) The execution and delivery by the Company and each Guarantor of, and the
performance by the Company and each Guarantor of its obligations under, this
Agreement, the Secured Indenture, the Unsecured Indenture, the Registration
Rights Agreement, the Secured Securities and the Unsecured Securities (in the
case of the Company), the Unsecured Guarantees and the Secured Guarantees (in
the case of the Guarantors) and the Security Documents, (ii) the grant by the
Company and the Guarantors of the Liens granted by them pursuant to the Security
Documents, (iii) the perfection and maintenance of the Liens created under the
Security Documents (including the second priority nature thereof) and (iv) the
exercise by the Collateral Agent of the remedies in respect of the Collateral
pursuant to the Security Documents, will not contravene any provision of
applicable law or the certificate of incorporation or by-laws of TWT Inc. or any
of its subsidiaries or any agreement or other instrument binding upon TWT Inc.
or any of its subsidiaries that is material to TWT Inc. and its subsidiaries,
taken as a whole, or any judgment, order or decree of any governmental body,
agency or court having jurisdiction over TWT Inc. or any of its subsidiaries,
and no consent, approval, authorization or order of, or qualification with, any
governmental body or agency is required for the performance by the Company or
each Guarantor of its obligations under this Agreement, the Secured Indenture,
the Unsecured Indenture, the Registration Rights Agreement, the Secured
Securities and the Unsecured Securities (in the case of the Company), the
Secured Guarantees and the Unsecured Guarantees (in the case of the Guarantors)
or the Security Documents, except (1) such as may be required by the securities
or Blue Sky laws of the various states in connection with the offer and sale of
the Securities, (2) by Federal and state securities laws with respect to the
Company’s and each Guarantor’s obligations under the Registration Rights
Agreement, (3) as set forth in the Memorandum, (4) such other consents and
approvals as shall have been obtained on or prior to the date of this Agreement
and (5) regulatory approvals required in connection with the perfection of
security interests granted by certain Subsidiary Guarantors.

 

(m) There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of TWT Inc. and its
subsidiaries, taken as a whole, from that set forth in the Memorandum.

 

(n) There are no legal or governmental proceedings pending or, to the knowledge
of the Company, threatened to which TWT Inc. or any of its subsidiaries is a
party or to which any of the properties of TWT Inc. or any of its subsidiaries
is subject

 

-6-



--------------------------------------------------------------------------------

other than proceedings accurately described in all material respects in each
Memorandum and proceedings that would not have (i) a material adverse effect on
TWT Inc. and its subsidiaries, taken as a whole, or on the power or ability of
the Company or the Guarantors to perform their obligations under this Agreement,
the Secured Indenture, the Unsecured Indenture, the Registration Rights
Agreement, the Secured Securities and the Unsecured Securities (in the case of
the Company), the Secured Guarantees and the Unsecured Guarantees (in the case
of the Guarantors) or the Security Documents or to consummate the transactions
contemplated by the Memorandum or (ii) a material adverse effect on the value of
the Collateral.

 

(o) TWT Inc. and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
singly or in the aggregate, have a material adverse effect on TWT Inc. and its
subsidiaries, taken as a whole.

 

(p) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a material adverse effect on TWT Inc. and its subsidiaries,
taken as a whole.

 

(q) Neither the Company nor any Guarantor is, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the Memorandum neither the Company nor any Guarantor will be
required to register as, an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

 

(r) Neither the Company, any Guarantor nor any affiliate (as defined in Rule
501(b) of Regulation D under the Securities Act, an “Affiliate”) of the Company
or any Guarantor has directly, or through any agent, (i) sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any security (as
defined in the Securities Act) which is or will be integrated with the sale of
the Securities in a manner that would require the registration under the
Securities Act of the Securities or (ii) engaged in any form of general
solicitation or general advertising in connection with the offering of the
Securities (as those terms are used in Regulation D under the Securities Act),
or in any manner involving a public offering within the meaning of Section 4(2)
of the Securities Act; provided, however, that, in each case, no such
representation or warranty is made by the Company or any Guarantor with respect
to any actions taken by the Initial Purchasers.

 

-7-



--------------------------------------------------------------------------------

(s) None of the Company, any Guarantor, their Affiliates or any person acting on
its or their behalf has engaged or will engage in any directed selling efforts
(within the meaning of Regulation S) with respect to the Securities and the
Company, each Guarantor and their Affiliates and any person acting on its or
their behalf have complied and will comply with the offering restrictions
requirement of Regulation S, except no representation, warranty or agreement is
made by the Company or any Guarantor in this paragraph with respect to the
Initial Purchasers.

 

(t) Assuming that the representations and warranties of the Initial Purchasers
in Section 7 are true, correct and complete and assuming compliance by the
Initial Purchasers with their covenants in Section 7, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers in the manner contemplated by this Agreement to register the
Securities or the Guarantees under the Securities Act or to qualify the
Indentures under the Trust Indenture Act of 1939, as amended.

 

(u) The Securities and the Guarantees satisfy the requirements set forth in Rule
144A(d)(3) under the Securities Act.

 

(v) The Securities and the Guarantees conform in all material respects to the
description thereof contained in the Memorandum under the heading “Description
of Notes.”

 

(w) The Security Documents and the Collateral conform in all material respects
to the applicable description thereof contained in the Memorandum under the
heading “Description of Notes— Security and Ranking of 2011 Note Liens—
Collateral and Security”

 

(x) Subsequent to the respective dates as of which information is given in the
Memorandum, (i) TWT Inc. and its subsidiaries have not incurred any material
liability or obligation, direct or contingent, nor entered into any material
transaction not in the ordinary course of business; (ii) TWT Inc. and its
subsidiaries have not purchased any of its outstanding capital stock, nor has
TWT Inc. or the Company declared, paid or otherwise made any dividend or
distribution of any kind on its capital stock other than ordinary and customary
dividends; and (iii) there has not been any material change in the capital
stock, short-term debt or long-term debt of TWT Inc. and its subsidiaries, taken
as a whole, except in each case as set forth or described in the Memorandum.

 

(y) TWT Inc. and its subsidiaries have good and marketable title in fee simple
to all real property and good marketable title to all personal property owned by
them, in each case free and clear of all liens, encumbrances and defects except
for Permitted Liens or such as are described in the Memorandum or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by TWT Inc. and its subsidiaries
or such as do not, singly or in the aggregate, have or could not result in a
material adverse effect on TWT Inc. and its subsidiaries, taken as a whole; and
any real property and buildings held under lease by TWT Inc. and its
subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as do not interfere with the use made and proposed to be
made of such

 

-8-



--------------------------------------------------------------------------------

property and buildings by TWT Inc. and its subsidiaries or such as do not,
singly or in the aggregate, have or could not result in a material adverse
effect on TWT Inc. and its subsidiaries, taken as a whole, in each case except
as described in the Memorandum.

 

(z) Except as set forth in the Memorandum, TWT Inc. and its subsidiaries own or
possess, or can acquire on reasonable terms, all patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks and trade names, currently employed by
them in connection with the business now operated by them, except where the
failure to own or possess or to have the right to acquire any of the foregoing,
singly or in the aggregate, does not have a material adverse effect on TWT Inc.
and its subsidiaries, taken as a whole, and neither TWT Inc. nor any of its
subsidiaries has received any notice of infringement of or conflict with
asserted rights of others with respect to any of the foregoing which, singly or
in the aggregate, if the subject of an unfavorable decision, ruling or finding,
would have a material adverse effect on TWT Inc. and its subsidiaries, taken as
a whole.

 

(aa) No labor dispute with the employees of TWT Inc. or any of its subsidiaries
exists, except as described in the Memorandum, or, to the knowledge of the
Company, is imminent, except for disputes that do not or would not have a
material adverse effect on TWT Inc. and its subsidiaries taken as a whole; and
the Company is not aware of any existing, threatened or imminent labor
disturbance by the employees of any of its principal suppliers or contractors
that could have a material adverse effect on TWT Inc. and its subsidiaries,
taken as a whole.

 

(bb) TWT Inc. and its subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which they are engaged; and
neither TWT Inc. nor any of its subsidiaries has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a material
adverse effect on TWT Inc. and its subsidiaries, taken as a whole, except as
described in the Memorandum.

 

(cc) TWT Inc. and its subsidiaries possess all permits, licenses, rights of way,
approvals, consents and other authorizations issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies (including the Federal
Communications Commission (the “FCC”), the public utilities commission, or any
equivalent body, of each state in which TWT Inc. and its subsidiaries do
business and any other relevant state or local governmental department,
commission, board, bureau, agency, court or other authority thereof (the “Local
Authorities”)) required for the conduct of the telecommunications business now
operated by TWT Inc. and its subsidiaries (collectively, the “Governmental
Licenses”), except where the failure to possess any such Governmental Licenses
would not, singly or in the aggregate, have a material adverse effect on TWT
Inc. and its subsidiaries, taken as a whole; TWT Inc. and its subsidiaries are
in compliance with the terms and conditions of all such Governmental Licenses,
except where the failure so to comply would not, singly or in the aggregate,

 

-9-



--------------------------------------------------------------------------------

have a material adverse effect on TWT Inc. and its subsidiaries, taken as a
whole; all of the Governmental Licenses are valid and in full force and effect,
except where the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not, singly or in the
aggregate, have a material adverse effect on TWT Inc. and its subsidiaries,
taken as a whole; there is no outstanding adverse judgment, decree or order that
has been issued by the FCC or any of the Local Authorities against TWT Inc. or
any of its subsidiaries and which, singly or in the aggregate, would have a
material adverse effect on TWT Inc. and its subsidiaries, taken as a whole; and
neither TWT Inc. nor any of its subsidiaries has received any notice of or is
aware of proceedings relating to the revocation or modification of any such
Governmental Licenses or, except as set forth in the Memorandum, that would
otherwise affect the operations of TWT Inc. or its subsidiaries and which,
singly or in the aggregate, would have a material adverse effect on TWT Inc. and
its subsidiaries, taken as a whole.

 

(dd) TWT Inc. and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

2. Agreements to Sell and Purchase. The Company hereby agrees to sell to the
several Initial Purchasers, and each Initial Purchaser, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the respective principal amount of (i) Secured Securities set forth in
Schedule I hereto opposite its name at a purchase price of 97.875% of the
principal amount thereof (the “Secured Securities Purchase Price”) and (ii)
Unsecured Securities set forth in Schedule I hereto opposite its name at the
purchase price of 97.875% of the principal amount thereof (the “Unsecured
Securities Purchase Price”, together with the Secured Securities Purchase Price,
the “Purchase Price”).

 

The Company and each Guarantor hereby agree that, without the prior written
consent of Lehman Brothers Inc. on behalf of the Initial Purchasers, it will
not, during the period beginning on the date hereof and continuing to and
including the Closing Date, offer, sell, contract to sell or otherwise dispose
of any debt of the Company or any of the Guarantors or warrants to purchase debt
of the Company or any of the Guarantors substantially similar to the Securities
(other than the sale of the Securities under this Agreement.)

 

3. Terms of Offering. You have advised the Company and the Guarantors that the
Initial Purchasers will make an offering of the Securities purchased by the
Initial Purchasers hereunder on the terms to be set forth in this Agreement and
the Memorandum, as soon as practicable after this Agreement is entered into as
in your judgment is advisable.

 

-10-



--------------------------------------------------------------------------------

4. Payment and Delivery. Payment for the Securities shall be made to the Company
in Federal or other funds immediately available in New York City against
delivery of such Securities for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on February 20, 2004, or at such
other date and time, not later than March 1, 2004, as shall be designated in
writing by Lehman Brothers Inc. The time and date of such payment are
hereinafter referred to as the “Closing Date.”

 

Certificates for the Securities shall be in definitive form or global form, as
specified by Lehman Brothers Inc., and registered in such names and in such
denominations as Lehman Brothers Inc. shall request in writing not later than
one full business day prior to the Closing Date. The certificates evidencing the
Securities shall be delivered to you on the Closing Date for the respective
accounts of the several Initial Purchasers, with any transfer taxes payable in
connection with the transfer of the Securities to the Initial Purchasers duly
paid, against payment of the Purchase Price therefor.

 

5. Conditions to the Initial Purchasers’ Obligations. The several obligations of
the Initial Purchasers to purchase and pay for the Securities on the Closing
Date are subject to the following conditions:

 

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:

 

(i) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any of TWT Inc.’s or the Company’s securities by any
“nationally recognized statistical rating organization,” as such term is defined
for purposes of Rule 436(g)(2) under the Securities Act; and

 

(ii) there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of TWT Inc. and its subsidiaries, taken as a
whole, from that set forth in the Memorandum (exclusive of any amendments or
supplements thereto subsequent to the date of this Agreement) that, in your
judgment, is material and adverse and that makes it, in your judgment,
impracticable to market the Secured Securities or the Unsecured Securities on
the terms and in the manner contemplated in the Memorandum.

 

(b) The Initial Purchasers shall have received on the Closing Date (i) a
certificate, dated the Closing Date and signed by an executive officer of the
Company, to the effect set forth in Section 5(a)(i) and to the effect that the
representations and warranties of the Company contained in this Agreement are
true and correct as of the Closing Date and the Company has complied with all of
the agreements and satisfied all of the conditions on its part to be performed
or satisfied hereunder on or before the Closing Date; and (ii) a certificate,
dated the Closing Date and signed by an executive officer of each Guarantor, to
the effect set forth in Section 5(a)(i) and to the effect that the
representations and warranties of such Guarantor contained in this Agreement are
true and correct as of the Closing Date and such Guarantor has complied with all
of the

 

-11-



--------------------------------------------------------------------------------

agreements and satisfied all of the conditions on its part to be performed or
satisfied hereunder on or before the Closing Date.

 

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

 

(c) The Initial Purchasers shall have received on the Closing Date an opinion of
Faegre & Benson LLP, outside counsel for the Company and the Guarantors, dated
the Closing Date, to the effect that:

 

(i) Each of the Company and TWT Inc. has been duly incorporated, and, based
solely on a certificate of good standing from the Secretary of State of the
State of Delaware, is a corporation validly existing and in good standing under
the laws of the State of Delaware, with full corporate power and authority to
conduct its business as described in the Memorandum;

 

(ii) to such counsel’s knowledge, (A) there are not any pending or, to the
knowledge of such counsel, threatened governmental proceedings before any court
or governmental agency or authority or any arbitrator to which TWT Inc. or any
of its subsidiaries is a party or to which any of the properties of TWT Inc. or
any of its subsidiaries is subject of a character required to be disclosed in
the Memorandum which is not disclosed as required, and (B) there is no contract,
indenture, mortgage, loan agreement, note, lease or other document of a
character required to be described in the Memorandum which is not described as
required;

 

(iii) the Secured Securities and Unsecured Securities conform in all material
respects to the description thereof contained in the Memorandum; the Secured
Securities and Unsecured Securities have been duly authorized by the Company
and, when executed and authenticated in accordance with the provisions of the
Secured Indenture and the Unsecured Indenture (as the case may be) and delivered
to and paid for by the Initial Purchasers in accordance with the terms of the
Purchase Agreement, will constitute legal, valid and binding obligations of the
Company, entitled to the benefits of the Secured Indenture and the Unsecured
Indenture (as the case may be) and the Registration Rights Agreement, and
enforceable against the Company in accordance with their terms (subject to
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and other similar laws affecting creditors’ rights generally and
general principles of equity, including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealings, regardless of whether
in a proceeding in equity or at law);

 

(iv) the Secured Guarantees and Unsecured Guarantees conform in all material
respects to the description thereof contained in the Memorandum; the Secured
Guarantees and Unsecured Guarantees have been duly authorized by the Guarantors
and, when executed and authenticated in accordance with the provisions of the
Secured Indenture and the Unsecured Indenture (as the case may be) and delivered
to and paid for by the Initial Purchasers in accordance with the terms of the
Purchase Agreement, will constitute legal, valid and binding

 

-12-



--------------------------------------------------------------------------------

obligations of each Guarantor, entitled to the benefits of the Secured Indenture
and the Unsecured Indenture (as the case may be) and the Registration Rights
Agreement, and enforceable against the Guarantors in accordance with their terms
(subject to applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and other similar laws affecting creditors’ rights generally
and general principles of equity, including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealings, regardless of whether
in a proceeding in equity or at law);

 

(v) Each of the Security Documents conform in all material respects to the
description thereof contained in the Memorandum, the description of Collateral
contained in the Memorandum conforms in all material respects to the description
of the Collateral contained in the Security Documents, and each Security
Document has been duly authorized by the Company and the Guarantors and, when
executed, will constitute legal, valid and binding obligations of the Company
and each Guarantor and enforceable against the Company and the Guarantors in
accordance with their terms (subject to applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and other similar laws affecting
creditors’ rights generally and general principles of equity, including, without
limitation, concepts of materiality, reasonableness, good faith and fair
dealings, regardless of whether in a proceeding in equity or at law);

 

(vi) each of the Secured Indenture, the Unsecured Indenture, the Registration
Rights Agreement and the Security Documents has been duly authorized, executed
and delivered by, and constitutes a legal, valid and binding obligation of, the
Company and each Guarantor, enforceable in accordance with its terms (subject to
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and other similar laws affecting creditors’ rights generally and
general principles of equity, including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealings, regardless of whether
in a proceeding in equity or at law, and subject to rights to indemnification
and contribution under the Registration Rights Agreement as may be limited under
applicable law);

 

(vii) the Purchase Agreement has been duly authorized, executed and delivered by
the Company and each Guarantor;

 

(viii) the execution and delivery by the Company and each Guarantor of, and the
performance by the Company and each Guarantor of their obligations under, this
Agreement, the Secured Indenture, the Unsecured Indenture, the Registration
Rights Agreement, the Security Documents, the Secured Securities and the
Unsecured Securities (in the case of the Company) and the Secured Guarantees and
the Unsecured Guarantees (in the case of the Guarantors) will not contravene any
provision of applicable law or the certificate of incorporation or by-laws of
TWT Inc. or its subsidiaries or, to such counsel’s knowledge, any judgment,
order or decree of any governmental body, agency or court having jurisdiction
over TWT Inc. or its subsidiaries, and no consent, approval,

 

-13-



--------------------------------------------------------------------------------

authorization or order of, or qualification with, any governmental body or
agency is required for the performance by the Company and each Guarantor of
their obligations under this Agreement, the Secured Indenture, the Unsecured
Indenture, the Registration Rights Agreement, the Security Documents, the
Secured Securities and the Unsecured Securities (in the case of the Company) or
the Secured Guarantees and the Unsecured Guarantees (in the case of the
Guarantors), except such as may be required by the securities or Blue Sky laws
of the various states in connection with the offer and sale of the Securities
and by Federal and state securities laws with respect to the Company’s and the
Guarantors’ obligations under the Registration Rights Agreement and except for
such as may be required by the FCC or Local Authorities, as to which such
counsel expresses no opinion;

 

(ix) the statements made in the Memorandum under the captions, “Description of
Notes,” “Description of Certain Indebtedness,” “Transfer Restrictions” and
“Certain Material United States Federal Tax Considerations” in each case insofar
as such statements constitute summaries of the legal matters, documents or
proceedings referred to therein, fairly present the information called for with
respect to such legal matters, documents and proceedings and fairly summarize
the matters referred to therein;

 

(x) neither the Company nor the Guarantors are, and after giving effect to the
offering and sale of the Secured Securities and the Unsecured Securities and the
application of the proceeds thereof as described in the Memorandum, will be
required to register as, an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended;

 

(xi) assuming (i) the accuracy of, and compliance with, the representations,
warranties and covenants of the Company and each Guarantor in Sections 1 and 6
of this Agreement and (ii) the accuracy of, and compliance with the
representations, warranties and covenants of each Initial Purchaser in Section 7
of this Agreement, it is not necessary in connection with the offer, sale and
delivery of the Secured Securities and the Unsecured Securities in the manner
contemplated by this Agreement and the Memorandum to register the Secured
Securities and the Unsecured Securities or the Secured Guarantees and Unsecured
Guarantees under the Securities Act or to qualify the Secured Indenture and the
Unsecured Indenture under the Trust Indenture Act of 1939, as amended, it being
understood that no opinion is expressed as to any subsequent resale of any
Securities; and

 

(xii) to such counsel’s knowledge, there are no statutes or regulations (other
than federal, state or local telecommunications statutes or regulations as to
which such counsel expresses no opinion) that are required to be disclosed in
the Memorandum that are not adequately disclosed as required.

 

(xiii) The Security Agreement creates in favor of the Collateral Agent for the
benefit of the Second Lien Creditors, as security for the payment of the

 

-14-



--------------------------------------------------------------------------------

obligations of the Company and the Guarantors under the Secured Indenture and
the Guarantee contained therein, a security interest in the Collateral (as
defined in the Security Agreement) of the Company and the Guarantors in which a
security interest can be created under Article 9 of the Uniform Commercial Code
and is sufficient to create a valid security interest in any such Collateral in
which the Company or the Guarantors hereafter acquire rights (to the extent a
security interest therein may be created under the Uniform Commercial Code) when
those rights are acquired by the Company or the Guarantors.

 

(xiv) The Collateral Agent for the benefit of the Second Lien Creditors, will
have, upon the filing of UCC-1 financing statements in the offices of the
Secretary of State of Delaware against the Company and each Guarantor covering
the Collateral owned by each, a perfected security interest in the Collateral
(to the extent a security interest in the Collateral can be perfected by
filing). Such filings are sufficient to perfect a security interest in any
Collateral in which the Company or the Guarantors hereafter acquire rights (to
the extent a security interest in such after acquired Collateral can be
perfected by filing), when those rights are acquired by the Company or the
Guarantors.

 

Such opinion shall be rendered to the Initial Purchasers at the request of the
Company and each Guarantor and shall so state therein.

 

(d) The Initial Purchasers shall have received on the Closing Date a statement
of Faegre & Benson LLP, outside counsel for the Company and each Guarantor,
dated the Closing Date, to the effect that:

 

Although such counsel has made certain inquiries and investigations in
connection with the preparation of the Memorandum, the limitations inherent in
the role of outside counsel are such that such counsel cannot and does not
assume any responsibility, implicitly or explicitly, for the accuracy, fairness
or completeness of the statements contained or incorporated by reference in the
Memorandum, except insofar as such statements relate to such counsel and except
to the extent set forth in paragraph (vii) of such counsel’s opinion to you
dated the Closing Date. Subject to the foregoing, such counsel hereby advises
you that such counsel’s work in connection with this matter did not disclose any
information that gave such counsel reason to believe that (i) the Final
Memorandum, as of its date and as of the date hereof, included or includes an
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading (in each case except for the financial
statements and other information of a statistical, accounting or financial
nature included or incorporated by reference therein as to which such counsel
does not express any view) or that (ii) each document filed pursuant to the
Exchange Act and incorporated by reference in the Final Memorandum (except for
the financial statements and other information of a statistical, accounting or
financial nature included therein, as to which such counsel need not express any
belief), on the date such document was filed with the Commission, did not comply
as to form in all material respects with the requirements of the Exchange Act
and the applicable rules and regulations of the Commission thereunder.

 

-15-



--------------------------------------------------------------------------------

(e) The Initial Purchasers shall have received on the Closing Date an opinion of
Paul B. Jones, Esq., Senior Vice President and General Counsel to TWT Inc. and
its subsidiaries, dated the Closing Date, to the effect that:

 

(i) each of the Company and TWT Inc. has been duly incorporated and is validly
existing and in good standing under the laws of the State of Delaware, with full
corporate power and authority to own its property and to conduct its business as
described in the Memorandum;

 

(ii) each of the Company and TWT Inc. is duly qualified to transact business and
is in good standing in each jurisdiction in which the conduct of its business or
its ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on TWT Inc. and its subsidiaries, taken as a whole;

 

(iii) each subsidiary of TWT Inc. (other than the Company) has been duly
incorporated or, in the case of partnerships or limited liability companies,
duly organized, is validly existing as a corporation, a partnership or a limited
liability company, as the case may be, in good standing under the laws of the
jurisdiction of its incorporation or organization, as the case may be, has the
power and authority to own its property and to conduct its business as described
in the Memorandum and is duly qualified to transact business and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on TWT Inc. and its subsidiaries, taken as a whole;

 

(iv) except as otherwise disclosed in the Memorandum, all of the issued shares
of capital stock of each subsidiary of TWT Inc. that is a corporation have been
duly and validly authorized and issued, are fully paid and non-assessable and
are owned directly by TWT Inc. and the Company free and clear of all Liens other
than the security interests granted pursuant to Security Documents and the Liens
expressly permitted under the Indentures; and all of the partnership interests
and membership interests in each subsidiary of TWT Inc. that is a partnership or
limited liability company, are owned directly by TWT Inc. and the Company free
and clear of all Liens other than the security interests granted pursuant to
Security Documents and the Liens expressly permitted under the Indentures;

 

(v) the statements contained in the Memorandum under the captions “Risk Factors
– Several customers account for a significant portion of our revenue, and some
of our customer agreements may not continue due to bankruptcies or other
factors,” “Risk Factors – We have experienced reductions in switched access and
reciprocal compensation revenue as a result of regulatory rate reform,” “Risk
Factors – We may be adversely affected by changes in the regulation of special
access services,” “Risk Factors – We depend on governmental and other
authorizations,” “Risk Factors – We depend on Time

 

-16-



--------------------------------------------------------------------------------

Warner Cable’s and Advance/Newhouse’s permits, licenses and rights-of-way,”
“Risk Factors – We are controlled by the Class B Stockholders,” “Risk Factors –
Time Warner Inc. can sell control of us at any time, and sales by the Class B
stockholders could adversely affect us,” “Risk Factors – Each of the Class B
stockholders has veto rights over certain actions,” and “Risk Factors – The
Company’s new revolving credit facility and the indentures relating to the notes
and the Parent Company’s 10?% senior notes contain restrictive covenants that
may limit our flexibility, and breach of those covenants may cause us to be in
default under those agreements; and except as updated in the Memorandum or in
any later document incorporated by reference into the Memorandum in TWT Inc.’s
Annual Report on Form 10-K for the year ended December 31, 2002 under the
captions “Item 1. Business—Limitation Residential and Content Services,” “Item
1. Business—Competition,” “Item 1. Business—Government Regulation,” “Item 1.
Business—Risk Factors—Some of our customer agreement may not continue, and
customers may continue to disconnect services,” “Item 1. Business—Risk
Factors—Our senior secured credit facility and the indentures for our 9¾% Senior
Notes and the 10?% Senior Notes contain restrictive covenants that may limit our
flexibility, and breach of those covenants may cause us to be in default under
those agreement,” “Item 1. Business—Risk Factors—We are dependent on Time Warner
Cable’s and Advance/Newhouse’s permits, licenses and rights-of-way,” “Item 1.
Business—Risk Factors—We are controlled by the Class B stockholders,” “Item 1.
Business—Risk Factors—Each of the Class B Stockholders has veto rights over
certain actions,” “Item 1. Business—Risk Factors—The holders of Class B common
stock can sell control of the Company at a time when they do not have a majority
economic interest in the Company, and exclude the holders of Class A common
stock from participating in the sale,” “Item 1. Business—Risk Factors—We will
experience a reduction in switched access and reciprocal compensation revenue as
a result of regulatory rate reform,” “Item 1. Business—Risk Factors—We depend on
governmental and other authorizations,” “Item 3. Business—Legal Proceedings” and
“Item 13. Certain Relationships and Related Transactions” and except as updated
in the Memorandum or in any later document incorporated by reference in the
Memorandum, in TWT Inc.’s definitive proxy statement for TWT Inc.’s Annual
Meeting of Shareholders as filed with the SEC on May 16, 2003 under the caption
“Certain Relationships and Related Transactions,” in each case insofar as such
statements constitute a summary of the legal or regulatory matters or legal or
regulatory proceedings referred to therein, are correct in all material respects
and do not omit a material fact necessary to make the statements contained
therein not misleading;

 

(vi) to such counsel’s knowledge, the Company and each Guarantor possesses the
governmental licenses required by federal or state telecommunications regulatory
bodies necessary for the Company’s and such Guarantor’s existing services (the
“Communications Licenses”) and the Company and each Guarantor is in compliance
with the terms and conditions of all such Communications Licenses, except where
the failure to so comply would not, singly or in the aggregate, have a material
adverse effect on TWT Inc. and its

 

-17-



--------------------------------------------------------------------------------

subsidiaries, taken as a whole, and such Communications Licenses are valid and
in full force and effect, except where the invalidity of such Communications
Licenses or the failure of such Communications Licenses to be in full force and
effect would not have a material adverse effect on TWT Inc. and its
subsidiaries, taken as a whole;

 

(vii) there is no outstanding adverse judgment, decree or order that has been
issued by the FCC or any state telecommunications regulatory body against TWT
Inc. and it subsidiaries which, singly or in the aggregate, would have a
material adverse effect on TWT Inc. and its subsidiaries, taken as a whole, and,
to the best of such counsel’s knowledge, neither TWT Inc. nor any of its
subsidiaries is the object of, or threatened by, any proceedings relating to the
revocation or modification of any such Communications Licenses or, except as set
forth in the Memorandum, that would otherwise adversely affect the operation of
the Company or any Guarantor, which, singly or in the aggregate, would have a
material adverse effect on TWT Inc. and it subsidiaries, taken as a whole or
which would materially and adversely affect the Collateral Agent’s or the Second
Lien Creditor’s ability to enforce any Security Document or the validity or
enforceability of any Security Document;

 

(viii) the execution, delivery and performance of the Purchase Agreement, the
Secured Indenture, the Unsecured Indenture, the Registration Rights Agreement,
the Security Documents, the Secured Guarantees and the Unsecured Guarantees, the
consummation of the transactions contemplated in the Purchase Agreement, the
issuance and sale of the Secured Securities and the Unsecured Securities, and
the use of proceeds from the sale of the Secured Securities and the Unsecured
Securities to the extent expressly described in the Memorandum under the caption
“Use of Proceeds,” and compliance by the Company and TWT Inc. with their
obligations under the Purchase Agreement, the Registration Rights Agreement, the
Indentures, the Security Documents, the Securities and the Guarantees do not and
will not, whether with or without the giving of notice or lapse of time or both,
result in any violation of any applicable law, statute, rule, regulation,
judgment, order, writ or decree, known to such counsel, of any federal or state
telecommunications regulatory body having jurisdiction over the Company or TWT
Inc. except for such violations that would not have a material adverse effect on
TWT Inc. and its subsidiaries, taken as a whole;

 

(ix) the execution, delivery and performance of the Secured Indenture, the
Unsecured Indenture, the Security Documents, the Secured Guarantees and the
Unsecured Guarantees and compliance by each Subsidiary Guarantor with its
obligations under the Indentures, the Security Documents, the Securities and the
Guarantees do not and will not, whether with or without the giving of notice or
lapse of time or both, result in any violation of any applicable law, statute,
rule, regulation, judgment, order, writ or decree, known to such counsel, of any
federal or state telecommunications regulatory body having jurisdiction over
each Subsidiary Guarantor or any of its assets or operations except for such
violations

 

-18-



--------------------------------------------------------------------------------

that would not have a material adverse effect on TWT Inc. and its subsidiaries,
taken as a whole; provided that such counsel may qualify such opinion with
respect to the Subsidiary Guarantors in those states set forth in an appendix to
his opinion for which regulatory approval is required in connection with the
transactions contemplated by this Agreement;

 

(x) to such counsel’s knowledge, there are no telecommunications statutes or
regulations that are required to be described in the Memorandum that are not
described as required; and

 

(xi) the execution and delivery by the Company and each Guarantor of, and the
performance by the Company and each Guarantor of their obligations under, this
Agreement, the Registration Rights Agreement, the Secured Indenture, the
Unsecured Indenture, the Security Documents, the Secured Securities, the
Unsecured Securities, the Secured Guarantees and the Unsecured Guarantees will
not contravene any agreement or other instrument binding upon TWT Inc. or any of
its subsidiaries that is material to TWT Inc. and its subsidiaries taken as a
whole.

 

In rendering opinion (ix) above, the General Counsel may rely, as to matters
involving the application of the laws of Arizona, California, Colorado, Florida,
Georgia, Hawaii, Idaho, Illinois, Indiana, Kentucky, Minnesota, New Mexico, New
Jersey, New York, New Jersey, North Carolina, Ohio, Oregon, South Carolina,
Tennessee, Texas, Washington and Wisconsin upon the opinions of special counsel
to TWT Inc., the Company or the Subsidiary Guarantors (as the case may be)
(which opinions shall be dated, addressed and furnished to the General Counsel
on the Closing Date and shall be satisfactory in form and substance to counsel
for the Initial Purchasers, provided that the General Counsel shall state that
opinion (vi) above is subject to the qualifications set forth in such opinions
of special counsel and provided further that the General Counsel shall state in
his opinion that he believes that he is justified in relying upon such
opinions). The General Counsel shall furnish a copy of such special counsel
opinions to counsel for the Initial Purchasers (who shall not be entitled to
rely thereon).

 

(f) The Initial Purchasers shall have received on the Closing Date an opinion of
Shearman & Sterling LLP, counsel for the Initial Purchasers, dated the Closing
Date in form and substance satisfactory to you.

 

(g) The Initial Purchasers shall have received on each of the date hereof and
the Closing Date a letter, dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Initial Purchasers, from
Ernst & Young, LLP, independent accountants to TWT Inc. and its subsidiaries
containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained or incorporated by
reference in the Final Memorandum; provided that the letter delivered on the
Closing Date shall use a “cut-off date” not earlier than the date hereof.

 

(h) The Secured Securities and the Unsecured Securities shall have been
designated PORTAL securities in accordance with the rules and regulations
adopted by

 

-19-



--------------------------------------------------------------------------------

National Association of Securities Dealers, Inc. relating to trading in the
PORTAL Market.

 

(i) At or prior to the Closing Date, (i) the Company, each Guarantor and the
Trustee shall have executed and delivered the Indentures, (ii) the Company and
each Guarantor shall have executed and delivered the Registration Rights
Agreement to the Initial Purchasers and (iii) the Company, each Guarantor, the
Collateral Agent and other parties thereto shall have executed and delivered
each of the Security Documents and the Security Documents shall be in full force
and effect.

 

(j) At the Closing Date, the Collateral Agent for the benefit of the Second Lien
Creditors shall have a valid and perfected security interest in respect of the
Collateral securing the obligations of the Company under the Secured Indenture
and such security interest of the Second Lien Creditors will not be subject to
or subordinated to any Liens other than Permitted Liens.

 

(k) The Initial Purchasers shall have received such other documents and
certificates as are reasonably requested by you or your counsel.

 

6. Covenants of the Company and the Guarantors. In further consideration of the
agreements of the Initial Purchasers contained in this Agreement, each of the
Company and the Guarantors, jointly and severally, covenants with each Initial
Purchaser as follows:

 

(a) To furnish to you in New York City, without charge, prior to 10:00 a.m. New
York City time on the business day next succeeding the date of this Agreement
and during the period mentioned in Section 6(c), as many copies of the Final
Memorandum, any documents incorporated by reference therein and any supplements
and amendments thereto as you may reasonably request.

 

(b) Before amending or supplementing either Memorandum, to furnish to you a copy
of each such proposed amendment or supplement and not to use any such proposed
amendment or supplement to which you reasonably object.

 

(c) If, during such period after the date hereof and prior to the date on which
all of the Securities shall have been sold by the Initial Purchasers, any event
shall occur or condition exist as a result of which it is necessary to amend or
supplement the Final Memorandum in order to make the statements therein, in the
light of the circumstances when the Final Memorandum is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the Initial
Purchasers, it is necessary to amend or supplement the Final Memorandum to
comply with applicable law, forthwith to prepare and furnish, at its own
expense, to the Initial Purchasers, either amendments or supplements to the
Final Memorandum so that the statements in the Final Memorandum as so amended or
supplemented will not, in the light of the circumstances when the Final
Memorandum is delivered to a purchaser, be misleading or so that the Final
Memorandum, as amended or supplemented, will comply with applicable law.

 

(d) To endeavor to qualify the Securities and the Guarantees for offer and sale
under the securities or Blue Sky laws of such jurisdictions as you shall
reasonably

 

-20-



--------------------------------------------------------------------------------

request; provided that, in connection therewith, the Company shall not be
required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction.

 

(e) To make generally available to the Company’s security holders and to you as
soon as practicable an earning statement of the Company and its subsidiaries
that satisfies the provisions of Section 11(a) of the Securities Act and the
rules and regulations of the Commission thereunder (including, at the option of
the Company, Rule 158).

 

(f) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the Company’s and the
Guarantors’ counsel and the Company’s and the Guarantors’ accountants in
connection with the issuance and sale of the Securities and all other fees or
expenses in connection with the preparation of each Memorandum and all
amendments and supplements thereto, including all printing costs associated
therewith, and the delivering of copies thereof to the Initial Purchasers, in
the quantities herein above specified, (ii) all costs and expenses related to
the transfer and delivery of the Securities to the Initial Purchasers, including
any transfer or other taxes payable thereon, (iii) the cost of printing or
producing any Blue Sky or legal investment memorandum in connection with the
offer and sale of the Securities under state securities laws and all expenses in
connection with the qualification of the Securities and the Guarantees for offer
and sale under state securities laws as provided in Section 6(d) hereof,
including filing fees and the reasonable fees and disbursements of counsel for
the Initial Purchasers in connection with such qualification and in connection
with the Blue Sky or legal investment memorandum, (iv) any fees charged by
rating agencies for the rating of the Securities and the Guarantees, (v) the
fees and expenses, if any, incurred in connection with the admission of the
Securities for trading in PORTAL or any appropriate market system, (vi) the
costs and charges of the Trustee and any transfer agent, registrar or
depositary, (vii) the cost of the preparation, issuance and delivery of the
Securities, (viii) the costs and expenses of the Company and the Guarantors
relating to investor presentations on any “road show” undertaken in connection
with the marketing of the offering of the Securities, including, without
limitation, expenses associated with the production of road show slides and
graphics, fees and expenses of any consultants engaged in connection with the
road show presentations with the prior approval of the Company, travel and
lodging expenses of the representatives and officers of the Company, the
Guarantors and any such consultants, and the cost of any aircraft chartered in
connection with the road show, (ix) all of the Initial Purchasers’ reasonable
costs and expenses, including but not limited to transfer taxes payable on
resale of any of the Securities by them, and any advertising expenses connected
with the offers they make (provided, however, that the fees and disbursements of
counsel to the Initial Purchasers shall be borne by the Initial Purchasers), and
(x) all other costs and expenses incident to the performance of the obligations
of the Company and the Guarantors hereunder for which provision is not otherwise
made in this Section. It is understood that the Initial Purchasers shall pay 50%
of the aggregate amount of all road show expenses, unless this Agreement is
terminated in the manner set forth in the last paragraph of Section 10, in

 

-21-



--------------------------------------------------------------------------------

which case the Company shall pay 100% of the aggregate amount of all road show
expenses.

 

(g) Neither the Company, the Guarantors nor any Affiliate will sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in the Securities Act) which could be integrated with the sale of
the Securities in a manner which would require the registration under the
Securities Act of the Securities or the Guarantees.

 

(h) Not to solicit any offer to buy or offer or sell the Securities by means of
any form of general solicitation or general advertising (as those terms are used
in Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act.

 

(i) While any of the Securities remain “restricted securities” within the
meaning of the Securities Act, to make available, upon request, to any seller of
such Securities the information specified in Rule 144A(d)(4) under the
Securities Act, unless the Company is then subject to Section 13 or 15(d) of the
Exchange Act.

 

(j) To use its best efforts to permit the Securities to be designated PORTAL
securities in accordance with the rules and regulations adopted by the National
Association of Securities Dealers, Inc. relating to trading in the PORTAL
Market.

 

(k) None of the Company, the Guarantors, their Affiliates or any person acting
on its or their behalf (other than the Initial Purchasers) will engage in any
directed selling efforts (as that term is defined in Regulation S) with respect
to the Securities, and the Company, the Guarantors and their Affiliates and each
person acting on its or their behalf (other than the Initial Purchasers) will
comply with the offering restrictions requirement of Regulation S.

 

(l) During the period of two years after the Closing Date, the Company and the
Guarantors will not, and will not permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to resell any of the Securities which
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them.

 

7. Offering of Securities; Restrictions on Transfer. (a) Each Initial Purchaser,
severally and not jointly, represents and warrants that such Initial Purchaser
is a qualified institutional buyer as defined in Rule 144A under the Securities
Act (a “QIB”). Each Initial Purchaser, severally and not jointly, agrees with
the Company and the Guarantors that (i) it will not solicit offers for, or offer
or sell, such Securities by any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
or in any manner involving a public offering within the meaning of Section 4(2)
of the Securities Act and (ii) it will solicit offers for such Securities only
from, and will offer such Securities only to, persons that it reasonably
believes to be (A) in the case of offers inside the United States, QIBs and (B)
in the case of offers outside the United States, to persons other than U.S.
persons (“foreign purchasers,” which term shall include dealers or other
professional fiduciaries in the United States acting on a discretionary basis
for foreign beneficial owners (other than an estate or trust)) in reliance upon
Regulation S under the Securities Act that, in each case, in purchasing

 

-22-



--------------------------------------------------------------------------------

such Securities are deemed to have represented and agreed as provided in the
Final Memorandum under the caption “Transfer Restrictions.”

 

(b) Each Initial Purchaser, severally and not jointly, represents, warrants, and
agrees with respect to offers and sales outside the United States that:

 

(i) such Initial Purchaser understands that no action has been or will be taken
in any jurisdiction by the Company or any of the Guarantors that would permit a
public offering of the Securities, or possession or distribution of either
Memorandum or any other offering or publicity material relating to the
Securities, in any country or jurisdiction where action for that purpose is
required;

 

(ii) such Initial Purchaser will comply with all applicable laws and regulations
in each jurisdiction in which it acquires, offers, sells or delivers Securities
or has in its possession or distributes either Memorandum or any such other
material, in all cases at its own expense;

 

(iii) neither the Securities nor the Guarantees have been registered under the
Securities Act and may not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons except in accordance with Rule 144A
or Regulation S under the Securities Act or pursuant to another exemption from
the registration requirements of the Securities Act;

 

(iv) such Initial Purchaser has offered the Securities and will offer and sell
the Securities (A) as part of their distribution at any time and (B) otherwise
until 40 days after the later of the commencement of the offering and the
Closing Date, only in accordance with Rule 903 of Regulation S or as otherwise
permitted in Section 7(a); accordingly, neither such Initial Purchaser, its
Affiliates nor any persons acting on its or their behalf have engaged or will
engage in any directed selling efforts (within the meaning of Regulation S) with
respect to the Securities, and any such Initial Purchaser, its Affiliates and
any such persons have complied and will comply with the offering restrictions
requirement of Regulation S;

 

(v) such Initial Purchaser agrees that, at or prior to confirmation of sales of
the Securities, it will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:

 

“The Securities and the Guarantees covered hereby have not been registered under
the United States Securities Act of 1933 (the “Securities Act”) and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering and the final
closing date, except in either case in accordance with Regulation S (or Rule
144A if available) under the Securities Act. Terms used above have the meaning
given to them by Regulation S.”

 

Terms used in this Section 7(b) have the meanings given to them by Regulation S.

 

-23-



--------------------------------------------------------------------------------

8. Indemnity and Contribution. (a) Each of the Company and the Guarantors
agrees, jointly and severally, to indemnify and hold harmless each Initial
Purchaser and each person, if any, who controls any Initial Purchaser within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act, and each affiliate of any Initial Purchaser within the meaning of Rule 405
under the Securities Act, from and against any and all losses, claims, damages
and liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) caused by any untrue statement or alleged untrue statement of a
material fact contained in either Memorandum (as amended or supplemented if the
Company or any of the Guarantors shall have furnished any amendments or
supplements thereto), or caused by any omission or alleged omission to state
therein a material fact necessary to make the statements therein in the light of
the circumstances under which they were made not misleading, except insofar as
such losses, claims, damages or liabilities are caused by any such untrue
statement or omission or alleged untrue statement or omission based upon
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through you expressly for use therein.

 

(b) Each Initial Purchaser agrees, severally and not jointly, to indemnify and
hold harmless the Company, the Guarantors, their directors, their officers and
each person, if any, who controls the Company and the Guarantors within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act to the same extent as the foregoing indemnity from the Company and the
Guarantors to such Initial Purchaser, but only with reference to information
relating to such Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through you expressly for use in either Memorandum or any
amendments or supplements thereto.

 

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by Lehman Brothers Inc., in the case of parties
indemnified pursuant to Section 8(a), and by the Company, in the case of parties
indemnified pursuant to Section 8(b). The indemnifying party shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the

 

-24-



--------------------------------------------------------------------------------

plaintiff, the indemnifying party agrees to indemnify the indemnified party from
and against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by the second and third
sentences of this paragraph, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such proceeding.

 

(d) To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company and the
Guarantors on the one hand and the Initial Purchasers on the other hand from the
offering of the Securities or (ii) if the allocation provided by clause 8(d)(i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause 8(d)(i) above
but also the relative fault of the Company and the Guarantors on the one hand
and of the Initial Purchasers on the other hand in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other hand in connection with the offering of the
Securities shall be deemed to be in the same respective proportions as the net
proceeds from the offering of the Securities (before deducting expenses)
received by the Company and the Guarantors and the total discounts and
commissions received by the Initial Purchasers in respect thereof, bear to the
aggregate offering price of the Securities. The relative fault of the Company
and the Guarantors on the one hand and of the Initial Purchasers on the other
hand shall be determined by reference to, among other things, whether the untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
and the Guarantors or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Initial Purchasers’ respective obligations to
contribute pursuant to this Section 8 are several in proportion to the
respective principal amount of Securities they have purchased hereunder, and not
joint.

 

(e) The Company, the Guarantors and the Initial Purchasers agree that it would
not be just or equitable if contribution pursuant to this Section 8 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation that does
not take account of the equitable considerations referred to in Section 8(d).
The amount paid or payable by an indemnified party as a result of the losses,

 

-25-



--------------------------------------------------------------------------------

claims, damages and liabilities referred to in Section 8(d) shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 8, no Initial Purchaser shall be required to contribute any amount in
excess of the amount by which the total price at which the Securities resold by
it in the initial placement of such Securities were offered to investors exceeds
the amount of any damages that such Initial Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in this Section 8 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any indemnified party at law or in equity.

 

(f) The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company and the
Guarantors contained in this Agreement shall remain operative and in full force
and effect regardless of (i) any termination of this Agreement, (ii) any
investigation made by or on behalf of any Initial Purchaser, any person
controlling any Initial Purchaser or any affiliate of any Initial Purchaser or
on behalf of the Company or the Guarantors, their officers or directors or any
person controlling the Company or the Guarantors and (iii) acceptance of and
payment for any of the Securities.

 

9. Termination. This Agreement shall be subject to termination by notice given
by you to the Company and the Guarantors, if (a) after the execution and
delivery of this Agreement and prior to the Closing Date (i) trading generally
shall have been suspended or materially limited on or by, as the case may be,
any of the New York Stock Exchange, the American Stock Exchange, the Nasdaq
National Market, the Chicago Board of Options Exchange, the Chicago Mercantile
Exchange or the Chicago Board of Trade, (ii) trading of any securities of the
Company or any Guarantor shall have been suspended on any exchange or in any
over-the-counter market, (iii) a material disruption in securities settlement,
payment or clearance services in the United States shall have occurred, (vi) a
general moratorium on commercial banking activities in New York shall have been
declared by either Federal or New York State authorities or (v) there shall have
occurred any outbreak or escalation of hostilities or any change in financial
markets or any calamity or crisis that, in your judgment, is material and
adverse and (b) in the case of any of the events specified in clauses 9(a)(i)
through 9(a)(v), such event, singly or together with any other such event, makes
it, in your judgment, impracticable to market the Securities on the terms and in
the manner contemplated in the Final Memorandum.

 

10. Effectiveness; Defaulting Initial Purchasers. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

 

If, on the Closing Date, any one or more of the Initial Purchasers shall fail or
refuse to purchase the Secured Securities or the Unsecured Securities, as the
case may be, that it or they have agreed to purchase hereunder on such date, and
the aggregate principal amount of the Secured Securities or the Unsecured
Securities, as the case may be, which such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase is not more than
one-tenth of the aggregate principal amount of the Secured Securities or the
Unsecured Securities, as the case may be, to be purchased on such date, the
other Initial Purchasers shall be

 

-26-



--------------------------------------------------------------------------------

obligated severally in the proportions that the principal amount of the Secured
Securities or the Unsecured Securities, as the case may be, set forth opposite
their respective names in Schedule I bears to the aggregate principal amount of
the Secured Securities or the Unsecured Securities, as the case may be, set
forth opposite the names of all such non-defaulting Initial Purchasers, or in
such other proportions as you may specify, to purchase the Secured Securities or
the Unsecured Securities, as the case may be, which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase on such
date; provided that in no event shall the principal amount of the Secured
Securities or the Unsecured Securities, as the case may be, that any Initial
Purchaser has agreed to purchase pursuant to this Agreement be increased
pursuant to this Section 10 by an amount in excess of one-ninth of such
principal amount of the Secured Securities or the Unsecured Securities, as the
case may be, without the written consent of such Initial Purchaser. If, on the
Closing Date, any Initial Purchaser or Initial Purchasers shall fail or refuse
to purchase the Secured Securities or the Unsecured Securities, as the case may
be, which it or they have agreed to purchase hereunder on such date and the
aggregate principal amount of the Secured Securities or the Unsecured
Securities, as the case may be, with respect to which such default occurs is
more than one-tenth of the aggregate principal amount of the Secured Securities
or the Unsecured Securities, as the case may be, to be purchased on such date,
and arrangements satisfactory to you and the Company for the purchase of such
Secured Securities or the Unsecured Securities, as the case may be, are not made
within 36 hours after such default, this Agreement shall terminate without
liability on the part of any non-defaulting Initial Purchaser or of the Company
or the Guarantors. In any such case either you or the Company shall have the
right to postpone the Closing Date, but in no event for longer than seven days,
in order that the required changes, if any, in the Final Memorandum or in any
other documents or arrangements may be effected. Any action taken under this
paragraph shall not relieve any defaulting Initial Purchaser from liability in
respect of any default of such Initial Purchaser under this Agreement.

 

If this Agreement shall be terminated by the Initial Purchasers, or any of them,
because of any failure or refusal on the part of the Company or any Guarantors
to comply with the terms or to fulfill any of the conditions of this Agreement,
or if for any reason the Company or any Guarantors shall be unable to perform
its obligations under this Agreement, the Company and the Guarantors will
reimburse the Initial Purchasers or such Initial Purchasers as have so
terminated this Agreement with respect to themselves, severally, for all
out-of-pocket expenses (including the fees and disbursements of their counsel)
reasonably incurred by such Initial Purchasers in connection with this Agreement
or the offering contemplated hereunder.

 

11. Notices. All notices and other communications under this Agreement shall be
in writing and mailed, delivered or sent by facsimile transmission to: if sent
to the Initial Purchasers, Lehman Brothers Inc., 745 Seventh Avenue, New York,
New York 10019, attention: Benjamin Burton, facsimile number 646-758-4007 and if
sent to the Company or any of the Guarantors, to Time Warner Telecom Holdings
Inc., attention: David Rayner, facsimile number (303) 566-1778.

 

12. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

-27-



--------------------------------------------------------------------------------

13. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

14. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

 

-28-



--------------------------------------------------------------------------------

Very truly yours,

TIME WARNER TELECOM HOLDINGS INC.

By:  

/s/    PAUL B. JONES

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

 

TIME WARNER TELECOM INC.

By:  

/s/    PAUL B. JONES

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

 

TIME WARNER TELECOM HOLDINGS II LLC

By: Time Warner Telecom Holdings Inc.,

its sole member

By:  

/s/    PAUL B. JONES

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

 

-29-



--------------------------------------------------------------------------------

TIME WARNER TELECOM GENERAL

PARTNERSHIP

By: Time Warner Telecom Holdings Inc., its

general partner

By:  

/S/    PAUL B. JONES

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

 

TIME WARNER TELECOM OF ILLINOIS LLC

By: Time Warner Telecom Holdings Inc.,

its sole member

By:  

/s/    PAUL B. JONES

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

 

TIME WARNER TELECOM OF COLORADO LLC

By: Time Warner Telecom Holdings Inc.,

its sole member

By:  

/s/    PAUL B. JONES

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

 

TIME WARNER TELECOM OF MINNESOTA

LLC

By: Time Warner Telecom Holdings Inc.,

its sole member

By:  

/s/    PAUL B. JONES

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

 

-30-



--------------------------------------------------------------------------------

TIME WARNER TELECOM OF SOUTH CAROLINA LLC

By: Time Warner Telecom Holdings Inc.,

its sole member

By:

 

/s/    PAUL B. JONES

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

TIME WARNER TELECOM OF CALIFORNIA, L.P. By: Time Warner Telecom General
Partnership, its general partner By: Time Warner Telecom Holdings Inc., its
general partner

By:

 

/s/    PAUL B. JONES

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

TIME WARNER TELECOM OF FLORIDA, L.P. By: Time Warner Telecom General
Partnership, its general partner By: Time Warner Telecom Holdings Inc., its
general partner

By:

 

/s/    PAUL B. JONES

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

TIME WARNER TELECOM OF GEORGIA, L.P. By: Time Warner Telecom General
Partnership, its general partner By: Time Warner Telecom Holdings Inc., its
general partner

By:

 

/s/    PAUL B. JONES

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

 

-31-



--------------------------------------------------------------------------------

TIME WARNER TELECOM OF HAWAII, L.P. By: Time Warner Telecom General Partnership,
its general partner By: Time Warner Telecom Holdings Inc., its general partner

By:

 

/s/    PAUL B. JONES

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

TIME WARNER TELECOM OF INDIANA, L.P. By: Time Warner Telecom General
Partnership, its general partner By: Time Warner Telecom Holdings Inc., its
general partner

By:

 

/s/    PAUL B. JONES

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

TIME WARNER TELECOM OF THE MID-SOUTH, LLC

By:

 

/s/    PAUL B. JONES

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

 

-32-



--------------------------------------------------------------------------------

TIME WARNER TELECOM OF NEW JERSEY, L.P. By: Time Warner Telecom General
Partnership, its general partner By: Time Warner Telecom Holdings Inc., its
general partner

By:

 

/s/    PAUL B. JONES

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

TIME WARNER TELECOM – N.Y., L.P. By: Time Warner Telecom General Partnership,
its general partner By: Time Warner Telecom Holdings Inc., its general partner

By:

 

/s/    PAUL B. JONES

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

TIME WARNER TELECOM OF OHIO, LLC

By:

 

/s/    PAUL B. JONES

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

 

-33-



--------------------------------------------------------------------------------

TIME WARNER TELECOM OF TEXAS, L.P. By: Time Warner Telecom General Partnership,
its general partner By: Time Warner Telecom Holdings Inc., its general partner

By:

 

/S/    Paul B. Jones

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

TIME WARNER TELECOM OF WISCONSIN, L.P. By: Time Warner Telecom General
Partnership, its general partner By: Time Warner Telecom Holdings Inc., its
general partner

By:

 

/s/    PAUL B. JONES

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

TIME WARNER TELECOM OF NORTH CAROLINA, L.P. By: Time Warner Telecom General
Partnership, its general partner By: Time Warner Telecom Holdings Inc., its
general partner

By:

 

/s/    PAUL B. JONES

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

 

-34-



--------------------------------------------------------------------------------

TIME WARNER TELECOM OF ARIZONA LLC By: Time Warner Telecom Holdings Inc., its
sole member

By:

 

/s/    PAUL B. JONES

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

TIME WARNER TELECOM OF IDAHO LLC By: Time Warner Telecom Holdings Inc., its sole
member

By:

 

/s/    PAUL B. JONES

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

TIME WARNER TELECOM OF NEVADA LLC By: Time Warner Telecom Holdings Inc., its
sole member

By:

 

/s/    PAUL B. JONES

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

TIME WARNER TELECOM OF NEW MEXICO LLC By: Time Warner Telecom Holdings Inc., its
sole member

By:

 

/s/    PAUL B. JONES

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

 

-35-



--------------------------------------------------------------------------------

TIME WARNER TELECOM OF OREGON LLC By: Time Warner Telecom Holdings Inc., its
sole member

By:

 

/s/    PAUL B. JONES

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

TIME WARNER TELECOM OF UTAH LLC By: Time Warner Telecom Holdings Inc., its sole
member

By:

 

/s/    PAUL B. JONES

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

TIME WARNER TELECOM OF WASHINGTON LLC By: Time Warner Telecom Holdings Inc., its
sole member

By:

 

/s/    PAUL B. JONES

   

Name: Paul B. Jones

   

Title:   Senior Vice President

           General Counsel & Regulatory Policy

 

-36-



--------------------------------------------------------------------------------

Accepted as of the date hereof

 

LEHMAN BROTHERS INC.

MORGAN STANLEY & CO. INCORPORATED

BEAR, STEARNS & CO. INC.

WACHOVIA CAPITAL MARKETS, LLC

 

Acting severally on behalf of themselves and

 

the several Initial Purchasers named in

Schedule I hereto.

 

  By:  

LEHMAN BROTHERS INC.

     

 

  By:   /s/ G. Robert Berzins    

Name:

 

G. Robert Berzins

   

Title:

 

Managing Director

 



--------------------------------------------------------------------------------

 

SCHEDULE I

 

Initial Purchaser

--------------------------------------------------------------------------------

  

Principal Amount of

Securities to Be Purchased

--------------------------------------------------------------------------------

Secured Securities

      

Lehman Brothers Inc.

   $ 108,000,000

Morgan Stanley & Co. Incorporated

     69,600,000

Bear, Stearns & Co. Inc.

     31,200,000

Wachovia Capital Markets, LLC

     31,200,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL

   $ 240,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Unsecured Securities

      

Lehman Brothers Inc.

   $ 90,000,000

Morgan Stanley & Co. Incorporated

     58,000,000

Bear, Stearns & Co. Inc.

     26,000,000

Wachovia Capital Markets, LLC

     26,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL

   $ 200,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

SCHEDULE II

 

SUBSIDIARY GUARANTORS

 

TIME WARNER TELECOM HOLDINGS II LLC

TIME WARNER TELECOM GENERAL PARTNERSHIP

TIME WARNER TELECOM OF ILLINOIS LLC

TIME WARNER TELECOM OF COLORADO LLC

TIME WARNER TELECOM OF MINNESOTA LLC

TIME WARNER TELECOM OF SOUTH CAROLINA LLC

TIME WARNER TELECOM OF CALIFORNIA, L.P.

TIME WARNER TELECOM OF FLORIDA, L.P.

TIME WARNER TELECOM OF GEORGIA, L.P.

TIME WARNER TELECOM OF HAWAII, L.P.

TIME WARNER TELECOM OF INDIANA, L.P.

TIME WARNER TELECOM OF THE MID-SOUTH, LLC

TIME WARNER TELECOM OF NEW JERSEY, L.P.

TIME WARNER TELECOM – N.Y., L.P.

TIME WARNER TELECOM OF OHIO, LLC

TIME WARNER TELECOM OF TEXAS, L.P.

TIME WARNER TELECOM OF WISCONSIN, L.P.

TIME WARNER TELECOM OF NORTH CAROLINA, L.P.

TIME WARNER TELECOM OF ARIZONA LLC

TIME WARNER TELECOM OF IDAHO LLC

TIME WARNER TELECOM OF NEVADA LLC

TIME WARNER TELECOM OF NEW MEXICO LLC

TIME WARNER TELECOM OF OREGON LLC

TIME WARNER TELECOM OF UTAH LLC

TIME WARNER TELECOM OF WASHINGTON LLC

 